

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (this "Agreement") is dated to be effective as of the
11th day of APRIL 2008, and is made and entered by and among AMARIS DEVELOPMENT
LC the ("Landlord"), SILVER STAR ENDEAVORS, LLC ("Sublandlord") and SILVER STAR
CAPITAL HOLDINGS, INC. ("Subtenant").


INTRODUCTORY PROVISIONS


The following form the basis of and are a part of this Agreement:


A.
AMARIS DEVELOPMENT LC as Landlord, and SILVER STAR ENDEAVORS, LLC, as
Sublandlord, entered into an Agreement of Lease dated July 1st, 2004, ("Lease"),
a copy of which is attached hereto as Exhibit "A" and made a part hereof for all
purposes.



B.
The Lease covers certain demised premises (the “Premises") comprising
approximately 4,500 square feet known as 116 South Orange Avenue, Orlando,
Florida 32801.



C.
Subject to the terms and provisions of this Agreement, Sublandlord desires to
sublet to Subtenant, in accordance with the term of this Agreement,
approximately 2,000 square feet of the Premises ("Subleased Premises"), the
Subleased Premises being more particularly described by drawing on Exhibit "B"
attached hereto and made a part hereof for all purposes, and the leasehold
interest with respect to the Subleased Premises being hereinafter referred to as
the "Subleased Leasehold"; and Sublessee desires to assume all of Sublessor's
obligations with respect to the Subleased leasehold for the Sublease Term.  The
Subleased Leasehold, together with all of Sublessor's interest in and to the
Subleased Premises, are collectively referred to herein as the "Subleasehold
Estate."



NOW, THEREFORE, for the mutual covenants contained herein and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, Landlord, Sublandlord and Subtenant hereby agree as follows:


AGREEMENTS


I.
Grant and Assumption of Subleasehold Estate.  As of and from  the commencement
of the Sublease Term, Sublandlord hereby sublets to Subtenant, and Subtenant
hereby sublets from Sublandlord, the Subleasehold Estate, subject to the terms
and provisions contained herein, and Subtenant assumes all of the obligations as
tenant under the Lease with respect to the Subleasehold Estate and agrees to
perform and comply with the terms and provisions of the Lease as tenant with
respect to the Subleasehold Estate to be performed and complied with by the
tenant under the Lease, subject to the provisions of this Agreement.



2.
Rental. The obligations of Subtenant to consideration set forth in section 3 by
the
tenant  to  Sublandlord  under  the  Lease  attributable  to  the  Subleased  Premises  (collectively
referred  to  as  "Rental")  shall  run  solely  to  Sublandlord  and  Subtenant  agrees  to  pay  to
Sublandlord, in accordance with the payment set below. Subtenant's obligation to
pay Rental is
an  independent  obligation  and  not  subject  to  any  offset  or  defense  on  account  of  any
act  of Landlord or Sublandlord. In the event of a failure by Subtenant to pay
the transfer of shares as consideration for the Rental as provided herein in
accordance with the terms of this Agreement,
Sublandlord,  in  addition  to  any  rights  and  remedies  which  arise
at  law  or in  equity, shall  be entitled  to exercise any and all of the
rights and  remedies that would be available to Landlord under the Lease in the
event of a similar failure by Sublandlord and specified in paragraph 19.



3.
Rent Schedule.



Rent:


Year One: Subtenant shall remit to Sublandlord 2,000,000 shares to be paid on or
before April 14, 2008 to Sublandlord’s subsidiary company “PROVINCIAL VENTURES
LLC” delivered in certificate form. Such shares must be valid certificates of
SILVER STAR CAPITAL HOLDINGS, INC. and will be considered fully tendered when
Sublandlord receives the 2,000,000 shares from the Subtenant’s transfer agent
First American Stock Transfer in Phoenix, Arizona. Sublandlord will register the
Initial Statement of Beneficial Ownership of Securities with EDGAR and Subtenant
will provide assistance and guidance in doing such.  No rent shall be due until
one year from the date of receipt of stock certificates. Stock certificates are
expected by April 14th.  Subtenant may then proceed to build out and obtain its
certificate of occupancy as provided in Section 7. The valuation of the one-year
lease as consideration is as follows.


Year rent: $48,000.00
Deposit: $10,000.00
Build out not to exceed: $30,000.00


Landlord and Sublandlord acknowledge and agree that upon payment by Subtenant as
set forth in the first paragraph, Subtenant will have paid all Rentals due under
this Section.


4.
Renewal Options. Subtenant shall have the right to exercise one one-year renewal
option at the end of lease term. Said option must be exercised by written notice
not less than 120 days prior to the expiration of the then current lease term.
Should Subtenant exercise such option, rental rates shall reflect the following:
Subtenant shall remit to Sublandlord $4,000.00 to be paid on or before the first
day of each month beginning April 14,2009.  The Sublandlord  agrees that the
foregoing renewal option is independent of Sublandlord’s obligations to Landlord
and specifically granting this renewal option to Subtenant if the following
conditions are met:



SILVER STAR CAPITAL HOLDINGS, INC. is:


 
a)
A registered corporation and actively trading with volume

 
b)
Subtenant is a fully reporting corporation to the SEC and is current in its
reports

 
c)
All above consideration has been met and no terms of this lease have been
defaulted

 
d)
The primary operations of the leasehold premises are for SSTA operations



5.
Use of Premises. Subtenant may use the Premises for the following purposes: the
operations of SSTA as a publicly traded company, and the predominate activities
needed to execute SSTA business.  By  execution of
this  document  by  Sublandlord  and  Subtenant, they hereby amend and
control  the original  provision  stated in  paragraph  6 of  the  Exhibit
A.    This amendment hereby narrows the permitted use.



6.
Sublease Term. The term of this Agreement shall be the period commencing on
April  14th,  2008  and  ending  on  April  13th,  2009  (the  "Sublease  Term").  The  actual  lease
commencement  date  shall  occur  on  the  first  day  after  receipt  of  stock  certificates  to
Sublandlord’s subsidiary company “PROVINCIAL VENTURES LLC” in certificate form.
Lease is considered fully executed and paid when valid stock certificates are
delivered to Sublandlord and the shares are registered on Edgar. The certificate
of occupancy and the initial lease term shall end exactly 12 months after the
lease commencement date.  It is understood that while Sublandlord is building
out the space the lease will still run concurrently for Sublandlord will be
allowing Subtenant use of its adjacent leasehold.  This shall continue for an
estimated three months and is not limited to longer, if needed.



7.
Operating
Expenses.  Subtenant  shall  be  responsible  for  all  utility  expenses
including  any  deposits  owed  to the  respective  utility  companies
for  the  Subleased  Premises.
Sublandlord  represents  that  the  Subleased  Premises  are  separately  metered  for  all  utilities.  Subtenant  shall  also  be  responsible  for  all  other  expenses  related  to  the  operation  of  the
business,  including  but  not  limited  to  janitorial,  cleaning  and  trash  removal,  excluding
maintenance of alley and entrance



8.
Terms of Lease Binding on
Sublease.  Except  as  specifically  set  forth  in  this Agreement to the
contrary, the rights and obligations of  Sublandlord and  Subtenant under this
Agreement shall be determined by the rights and obligations of the Landlord and
Tenant under the Lease, the terms of which Lease are hereby incorporated herein
by reference as if set forth herein in their  entirety; and for purposes of
incorporating such  terms  into  this Agreement,  the
terms  "Landlord”  or  “Lessor"  shall  mean  and  refer  to  Sublandlord,  the  terms  "Tenant”  or
“Lessee" shall mean and refer to Subtenant, the term “Demised Premises” shall
mean and refer
to  the  Subleased  Premises  and  the  term  “Lease  Agreement”  shall  mean  and  refer  to  this
Agreement.  In the event of any conflict between the Lease and this Agreement,
the provisions of this Agreement will prevail.



9.
Indemnity.



 
A.
Subtenant  agrees  to  hold  Sublandlord  and  Landlord  harmless  and  to
indemnify Sublandlord and Landlord from and against all liability, loss, cost,
expense or damage (including  reasonable
attorneys’  fees  and  court  costs)  which  Sublandlord  and  Landlord  incur
with  respect  to  the  Subleased  Premises  arising  from  or  in  connection  with  (i)  Subtenant’s
occupancy of  the Subleased  Premises; (ii) the negligence  or misconduct
of  Subtenant  or any Person acting at the instance of Subtenant; or (iii) any
breach or default in the performance of any obligation to be performed by
Subtenant under the terms of this Agreement.



 
B.
Sublandlord  agrees  to  hold  Subtenant  harmless  and  to  indemnify
Subtenant  from  and  against  all  liability,  loss,  cost,  expense  or
damage  (including  reasonable attorneys’ fees and court costs) which Subtenant
incurs  with respect to the Demised Premises arising from or  in connection with
(i) Subtenant’s occupancy of the Demised Premises; (ii)  the
negligence  or  misconduct of Sublandlord or  Landlord  or
any  person  acting  at the instance  of Sublandlord or Landlord; or (iii) any
breach or default in the performance of any obligation to be performed by
Sublandlord or Landlord under the terms of this Agreement or the Lease.



10.
Permitted Exceptions.  This  sublease,  assignment  and  conveyance  is  made
subject to any and  all  matters  whether  of record  or not, which affect or
relate to the Sublease Estate and  any and all  facts or circumstances which a
detailed and thorough inspection of the Subleased Premises and the Building
would reveal.



11.
Acceptance of Subleased Premises.    By  acceptance  of  this  Agreement,
Subtenant  acknowledges  that  Sublandlord  has  not  made  and  does  not  hereby  make  any
express  or  implied  representations  or  warranties  whatsoever  with  respect  to  the  conditions
thereof, including without limitation any representation or warranty regarding
merchantability or
fitness  for  any  purpose,  and  Sublessee  accepts  the  Subleased  Premises  and  Subleasehold
Estate “AS IS."   Notwithstanding the foregoing, Sublandlord represents and
warrants that the air conditioning unit, electrical outlets and wiring are in
good operating condition and repair.  In
addition,  the  Subtenant  has  the  right  to  have  the  Subleased  Premises  inspected  following
execution of this Agreement.



12.
Security Deposit.  Subtenant as part of consideration with the stock transfer
with Sublandlord has valid consideration as set forth in section 3 as security
for the performance of all of Subtenant's obligations under this Agreement. Upon
expiration of the Sublease Term and upon  satisfaction  of all obligations under
this Agreement by Subtenant,  the  deposit is retained by Sublandlord as it will
have completed performance of its obligation for a full years rent for the
shares  transferred  in  consideration  of  one  years  rent  and  such  deposit  is  deemed  as
compensatory for such.



13.
Subtenant Improvements.



 
A.
Subtenant shall be responsible for and bear all expenses for performing all
interior alterations to the Subleased Premises in excess of $30,000.00. When
said amount has been exceeded,  Sublandlord  has  met  its
obligation  pursuant  to  this lease  and  may at  its discretion wait on
additional funds without violating any terms of this agreement. Furthermore,
after  6 m months  if  the  build out  is not  complete  due to  lack  of
funding  beyond  the documented $30,000.00 spent by Sublandlord for the
build  out, the  Sublandlord has the right to  give a 30-day notice
to  Subtenant to  leave Sublandlord’s adjacent leasehold.  This lease is in no
way a sublease to the adjacent leasehold.



 
B.
Any and all alterations, additions and fixtures, other than trade fixtures
and  equipment, which as a matter of law have become a part of the realty and
which in any manner are attached to the floors, walls or ceilings shall, upon
the expiration or termination of this Agreement become the property of
Sublandlord without any payment by Landlord therefor, provided that Sublandlord
may at its option require Subtenant to remove from the Premises at Subtenant's
expense all or any portion hereto specified at the expiration of this Agreement.



14.
Right to Assign or Sublet. Subtenant's interest in the Subleasehold Estate is
not assignable in whole or in part without the prior written permission of
Landlord and Sublandlord. Subtenant may not sublet the Demised Premises for any
reason without approval of the Landlord and Sublandlord. Landlord and
Sublandlord’s written permission and approval are required.



15.
Repairs and Maintenance of Subleased Premises.  Sublandlord shall be responsible
for the repair and maintenance of the roof and general structure of the
Subleasehold Estate unless Subtenant makes alterations to the roof, at which
time Subtenant will become responsible for the repair and maintenance of the
roof.  Subtenant shall be responsible for the maintenance and repair of the
remainder of the Subleased Premises including, but not limited to: electrical,
plumbing, air conditioning equipment, fixtures, interior wall and wall
coverings, flooring, fire extinguishing and warning systems, alarm system, plate
glass and other systems.  Subtenant shall obtain an annual maintenance agreement
for the heating and air conditioning units and provide a copy to the
Sublandlord.



16.
Review of Lease.  Subtenant represents that it has read, is familiar with and
approves all of the provisions of the Lease.



17.
Notices. For the purpose of this Agreement, all notices required to be given in
writing shall be deemed delivered to Subtenant if directed through the United
States Mail, registered or certified mail, return receipt requested, at the
address specified herein below or at the address of the Subleased Premises or
hand delivered to the Subleased Premises.  Said correspondence shall be
addressed to Sublandlord and Landlord at the address stipulated below:



LANDLORD: AMARIS DEVELOPMENT LC


c/o Jerrod Thompson, Partner
110 S. Orange Ave
Orlando, FL 32801


SUBLANDLORD: SILVER STAR ENDEAVORS LLC


c/o Jeffrey Gitto, Partner
5508 Miami Ave
Tampa, FL 33604


SUBTENANT: SILVER STAR CAPITAL HOLDINGS, INC.,


c/o Jack Owens
2731 Silver Star Road
Orlando, Florida 32808


18.
Entire Agreement. This Agreement, together with the Lease, constitutes the sole
agreement  of  the  parties  with  respect  to  the  Subleased  Premises  and  supersedes  any  prior
understandings or written or oral agreements between the parties respecting
thereto.



19.
Event of Default: Remedies.  If Subtenant shall be in default with respect to
its obligations to Sublandlord under this Agreement, Sublandlord shall have the
right to pursue all of its legal rights and remedies against Subtenant and
subject to eviction pursuant to Fla. Stat. 83.20. Payment per Section 3 is a
condition precedent necessary for completion of this lease
agreement.  If  Subtenant  fails  to  transfer  the  shares  as  per  Section  3,  within  14  days  of
execution  of this lease  agreement,  the  lease  will  be considered
in  default and  invalid  and  no notice of eviction will be necessary.
Subtenant will be liable for all cash monies paid to that point and subject to
venue in Orange County, Florida.  If the company files bankruptcy or uses the
premises in a manner not set forth, the lease will be considered in default and
Subtenant will be subject to immediate eviction.



20.
Parties Bound.  All of  the covenants, terms  and conditions set forth  herein
shall
be  binding  upon  and  shall  inure  to  the  benefit  of  the  parties  hereto  and  their  respective
successors and permitted assigns.



21.
Counterparts. The parties, which  counterparts together when executed by all  of
the parties shall for all purposes be deemed an original, but all of which
together shall constitute
one  and  the  same  instrument,  may  execute  this  Agreement  concurrently  in  one  or  more
counterparts.



22.
Governing Law.  The  parties  hereby  agree  that  this  Agreement  shall  be
construed,  enforced  and  governed  by
the  laws  of  the  State  of  Florida  with  venue  in  Orange
County,  Florida.  In  the  event  of  a  dispute  between  any  of  the parties
to this  Agreement,  the prevailing party shall be entitled to recover its
reasonable attorney fees and court costs, both at a trial court level and the
appellate court level.



23.
Insurance.  Subtenant  shall  maintain  any  and  all  insurance  policies  in  the  type
and  amount  required  by  Sublandlord,  accordingly,  Subtenant  will  obtain  general  liability
insurance  of  not  less  than  $1,000,000.00  and  shall  name  both  Landlord  and  Sublandlord  as
additional insureds. The Certificate of Insurance shall name both Landlord and
Sublandlord as
additional  insured  and  a  copy  of  said  Policy/Certificate  of Insurance
shall  be  delivered on  or
before  30  days  following  Subtenant  obtaining  a  certificate  of  occupancy  for  the  Subleased
Premises.



24.
Environmental Matters.  Subtenant  shall  indemnify  and  hold  Sublandlord
harmless for the following matters arising during  the term of
this  Agreement  to the extent that
such  matters  relate  to  the  Subleased  Premises  and  to  the  activities  of  Subtenant  on  the
Subleased Premises during the  term  of this  Agreement:   any and all claims,
liabilities,  losses, dam
ages  or  costs  including,  without  limitation,  reasonable  attorneys’,  environmental
consultant’s, engineer’s or expert’s fees incurred by Sublandlord in connection
with the violation
of  any  environmental  law  by  Subtenant  affecting  the  Subleased  Premises,  any  generation,
processing, handling transportation, storage, treatment or disposal of solid
waste or hazardous waste by Subtenant relating to the Subleased Premises; and
any releases (as defined under the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended)
by  Subtenant  with  respect  to  its  operations  on  the  Subleased  Premises.    These
provisions supersede any other provisions of this Agreement or the Lease that
relate to compliance with environmental laws or Subtenant’s liability therefor.



25.
Signage.  Sublandlord and the City of Orlando Historic District Department must
both approve any signage for which Subtenant wishes to use.



26.
Drafting.  The parties agree that each reviewed the complete document prior to
executing the same, and neither party is presumed to have any advantage in
drafting or choice of language for this document.



IN WITNESS WHEREOF, Landlord, Sublessor and Subtenant have executed this
Agreement on the date or dates set forth below, however this Agreement shall be
effective for all purposes as of the date first above written.






Witness:
   
LANDLORD:
       
AMARIS DEVELOPMENT LC
         
Printed Name:
             
By:
/s/ Jerrod Thompson
     
Jerrod Thompson
     
Title:
Partner
               
Date:
April 14, 2008
         
Witness:
   
SUBLANDLORD:
       
SILVER STAR ENDEAVORS LLC
         
Printed Name:
             
By:
/s/ Jeffrey Gitto
     
Jeffrey Gitto
     
Title:
Partner
               
Date:
April 14, 2008
         
Witness:
   
SUBTENANT:
       
SILVER STAR CAPITAL HOLDINGS, INC.
         
Printed Name:
             
By:
/s/ Cliffe Bodden
     
Cliffe Bodden
     
Title:
President
               
Date:
April 14, 2008




 
 

--------------------------------------------------------------------------------

 
